The application for a stay, dated July 1, 1966, to enable the defendant to apply for and obtain a writ of certiorari is denied because, although the defendant states as the ground of his proposed petition for certiorari that he is an indigent accused whose request for court-appointed counsel was denied, the trial court found that the defendant was not indigent and because, unless the inquiry into the indigent status of the defendant deprived him of a constitutional right, there is no federal question presented by the proposed petition; nor was such a question either properly presented to or passed upon by this court. 28 U.S.C. § 2101 (f); Goldsby v. State, 240 Miss. 647, 679, 123 So. 2d 429; Sklaroff v. Stevens, 84 R.I. 1, 11, 120 A.2d 694.
Any proceedings to enforce or carry out the judgment of this court are suspended, however, until September 12, 1966, in order to allow the defendant an opportunity to apply for a stay to a Justice of the Supreme Court of the United States. See Rule 27 of the United States Supreme Court Rules.